DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The disclosure is objected to because of the following informalities:
In the Abstract, line 3, it is believed the word “positing” should be --positioning--.
In Paragraph 20, line 3, it is believed the word “lease” should be --least--.
Appropriate correction is required.
Claim Objections
Claims 3, 9-10 and 14 are objected to because of the following informalities:
In line 3 of claim 3, it is believed the word “push” should be --pushes--.  
In line 1 of claims 9 and 10, it is believed the word --the-- is missing before “corner member”.
In line 2 of claim 14, it is believed the word “do” should be --does--.
Appropriate correction is required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 4-6, 8 and 11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ninness et al. (US Pat 6,257,647).
Regarding claim 1, Ninness et al. disclose a fastening system for use with a flexible tonneau cover comprising a side rail 7 with a channel 33, or “latching groove”; a rear rail 9, or “end rail”; a corner member 9’ connected to the rear rail 9 at a first end and having a mating channel 45, or “positioning tab”; and a connecting member 7’ having a protrusion (see annotated Figure 2 below) received in a channel of the side rail 7 and a positioning groove in which the mating channel 45 is received.

    PNG
    media_image1.png
    356
    260
    media_image1.png
    Greyscale

Regarding claim 4, Ninness et al. disclose a fastening system comprising a side rail 7 with a channel 33, an end rail 9, a corner member 9’, a connecting member 7’ and an end member 31 connected to a first end of the side rail (see Figure 2).
Regarding claim 5, Ninness et al. disclose that the end member 31 has a connecting tab received in the channel 33 at the first end of the side rail.
Regarding claim 6, Ninness et al. disclose that the end member 31 could have a reinforcing tab received in a notch 35 in the channel 33 at the first end of the side rail (see Col. 3, lines 38-42).
Regarding claim 8, Ninness et al. disclose that the corner member 9’ has a connecting tab 41 (see Figure 8) received in an opening in the end rail 9.
Regarding claim 11, Ninness et al. disclose that the fastening system of claim 1 includes a locking mechanism between the corner member 9’ and side rail 7 having a locking member 51 passing through a hole at the second end of the corner member 9’, an elastic member 63 around the locking member 51, a stop member preventing rotational movement of the locking member 51 (see annotated Figure 8 below) and an actuator 55 coupled with the locking member 51 to release the corner member 9’ and side rail 7 from a locked relationship.

    PNG
    media_image2.png
    290
    441
    media_image2.png
    Greyscale

Claims 1 and 7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Xu (US PG Pub 2018/0111460).
Regarding claim 1, Xu discloses a fastening system for use with a flexible tonneau cover system having a side rail 20 with a tongue slot 66, or “latching groove”; a latch housing 52, or “corner member” having a positioning tab 50; a latch positioner 46, or “connecting member”, connected to the latch housing 52 (see Figure 3) and having a protrusion (see annotated Figure 5 below) received in the tongue slot 66 of the side rail 20 and a curved slot 48, or “positioning groove”, to receive the positioning tab 50 of the corner member; and a bar, or “end rail”, may be coupled to the connector 74 to connect the two side rails 20 (see Paragraph 19, lines 6-10).

    PNG
    media_image3.png
    465
    633
    media_image3.png
    Greyscale

Regarding claim 7, Xu discloses a fastener 158 inserted into a hole 156 in formed on the connecting member 46 to fasten the connecting member to the latching groove 66 in the side rail 20.
Allowable Subject Matter
Claims 2-3 and 9-10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 2 recites a fastening system for use with a flexible tonneau cover system having a side rail, an end rail, a corner member having a positioning tab and a connecting member having a positioning groove comprised of a top wall, a semicircular end wall, a ramp bottom wall and a side wall at the third end of the connecting member. Although the prior art does disclose a channel used in securing in a flexible tonneau cover with a semicircular end wall and a ramp bottom wall, the prior art does not disclose this channel is used in securing a corner member to a connecting member for a side rail. The recited configuration is not properly taught or suggested by the prior art, making it allowable.
Claim 3 would be allowable because it is dependent on claim 2.
Claim 9 recites a fastening system for use with a flexible tonneau cover system having a side rail, a connecting member, an end rail and a corner member having a connecting tab received in an opening in the end rail and a fastener inserted in a hole formed on the connecting tab to fasten the corner member into the opening in the end rail. The recited configuration is not properly taught or suggested by the prior art, making claim 9 allowable.
Claim 10 would be allowable because it is dependent on claim 9.
Claims 12-20 are allowed.
Claim 12 recites a fastening system for a flexible tonneau cover system having a side rail, a corner member and a flat elongated slat inserted in a channel along the top of the side rail in a longitudinal direction with a fastening element coupled to a top surface; an accommodating groove is formed between the corner member and the side rail. The prior does not properly teach or suggest the recited configuration, making claim 12 allowable.
Claims 13-14 are allowable because they are dependent on claim 12.
Claim 15 recites a fastening system for a flexible tonneau cover system having a side rail, a flat elongated slat inserted in a channel along the top of the side rail with a fastening element coupled to a top surface and a tab coupled to the fastening element to extend along the bottom surface of the elongated slat. The prior art does not properly teach or suggest the recited configuration, making claim 15 allowable.
Claims 16-20 are allowable because they are dependent on claim 15.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Tucker (US Pat 5,788,315) discloses a tonneau cover fastening system comprised of a side rail and a corner member. Wheatley (US Pat 5,934,735) discloses a connector assembly for a flexible tonneau cover with a side rail and corner members. Miller et al. (US Pat 5,984,400) discloses a system for covering the bed of a pick-up truck with a corner member and side rail.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VERONICA M SHULL whose telephone number is (571)272-9415. The examiner can normally be reached Tues-Thurs 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, D. Glenn Dayoan can be reached on (571) 272-6659. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/VERONICA M. SHULL/
Examiner
Art Unit 3612

/Joseph D. Pape/Primary Examiner, Art Unit 3612